    Case: 1:15-cv-01595 Document #: 125 Filed: 01/22/19 Page 1 of 3 PageID #:379



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Artero Hollingsworth                            )
                                                )
       Plaintiff,
                                                )
                                                )
       v.                                       )      No. 15-cv-1595
                                                )
ILLINOIS DEPARTMENT OF                          )      Hon. Judge Sara L. Ellis
CORRECTIONS, et al.                             )
                                                )
       Defendants                               )




       JOINT MOTION FOR ENTRY OF AGREED CONFIDENTIALITY ORDER

       Plaintiff Artero Hollingsworth (“Plaintiff”) and Defendants Wexford Health Sources

(“Wexford”) and Ghaliah Obaisi, as Independent Executor of the Estate of Saleh Obaisi (the

“Independent Executor”), by their counsel, hereby move this Court for entry of an Agreed

Confidentiality Order, which is concurrently submitted to the Court’s inbox for proposed orders,

to preserve the confidentiality of certain materials to be produced in discovery. In support of this

motion, the parties state as follows:

       1.      The parties have already produced a number of documents and records primarily

consisting of Plaintiff’s medical records and related documents. These records have already been

the subject of deposition testimony in multiple depositions. Further, Plaintiff has served Wexford

with requests for the production of certain documents primarily relating to confidential and

proprietary trade secrets relating to Wexford’s business practices and policies.

       2.      In order to maintain the confidentiality of the parties’ information, counsel for

Plaintiff, Wexford, and the Independent Executor have reviewed and agreed to the Agreed

Confidentiality Order submitted separately to the Court.
   Case: 1:15-cv-01595 Document #: 125 Filed: 01/22/19 Page 2 of 3 PageID #:380



       3.     The proposed Agreed Confidentiality Order is based on Form LR 26.2. A redline

comparison identifying the differences between the proposed order and Form LR 26.2 has also

been submitted to the Court’s inbox for proposed orders.

       WHEREFORE, Plaintiff, Wexford, and the Independent Executor respectfully request

that the Court enter the proposed Agreed Confidentiality Order.


Dated: January 22, 2019                            Respectfully submitted,

/s/ Corwin J. Carr                               /s/ K. Courtney Gustin (with permission)
William Michael                                  Peter J. Strauss
Corwin J. Carr                                   K. Courtney Gustin
MAYER BROWN LLP                                  CUNNINGHAM MEYER & VEDRINE, P.C.
71 S. Wacker Drive                               One East Wacker Drive, Suite 2200
Chicago, IL 60606                                Chicago, Illinois 60601
wmichael@mayerbrown.com                          pstrauss@cmvlaw.com
ccarr@mayerbrown.com                             cgustin@cmvlaw.com
Phone: 312-792-0600                              Tel: (312) 578-0049
Fax: 312-706-9138                                Counsel for Wexford and Ghaliah Obaisi as
Counsel for Plaintiff                            Independent Executor
   Case: 1:15-cv-01595 Document #: 125 Filed: 01/22/19 Page 3 of 3 PageID #:381



                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on January 22, 2019, I caused a true

and correct copy of the foregoing Joint Motion for Entry of Agreed Confidentiality Order to be

filed and served electronically via the Court’s CM/ECF system, and submitted the proposed

Agreed Confidentiality Order and the corresponding redline via email to the Court’s designated

inbox for proposed orders.


                                           /s Corwin J. Carr
                                           Corwin J. Carr
